         Case 3:20-cv-00372-CWR-FKB Document 1 Filed 06/01/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

JOHNNECIA JOHNSON                                                           PLAINTIFF

VS.                                                             3:20-cv-372-CWR-FKB
                                             CIVIL ACTION NO.: ______________________

WALMART INC. and JOHN DOES 1-10                                             DEFENDANTS

                                       COMPLAINT
                                  JURY TRIAL DEMANDED

         COMES NOW the Plaintiff, JOHNNECIA JOHNSON, by and through her counsels,

Catouche J.L. Body of Body Law Firm, PLLC, and Kimberly S. Sweeney of Law Office of

Kimberly S. Sweeney, PLLC and files this action against Defendant, Walmart Inc., and John

Does 1-10. As more specifically set forth below, Plaintiff has been subjected to sex

discrimination, sexual harassment, a sexually hostile workplace in violation of Title VII of the

Civil Rights Act of 1964, as amended, has been unlawfully retaliated against in the terms and

conditions of her employment with Walmart Inc. In support of this cause, the Plaintiff would

show unto the Court the following facts to-wit:

                                            PARTIES

         1.    The Plaintiff, JOHNNECIA JOHNSON, is an adult female resident of Copiah

County, Mississippi.

         2.    Defendant, Walmart Inc. and may be served through its registered agent for

service of process, C T Corporation System, 645 Lakeland East Drive, Suite 101, Flowood, MS

39232.

         3.    Defendants John Does 1-10 are person(s) and/or company(ies) whose identities

are presently unknown to Plaintiff. These unknown Defendants are identified as “John Doe”
       Case 3:20-cv-00372-CWR-FKB Document 1 Filed 06/01/20 Page 2 of 4




Defendants 1-10 under Federal Rules of Civil Procedure. Every allegation in the Complaint is an

allegation and a filing as of this date against each “John Doe” Defendant.

                                JURISDICTION AND VENUE

       5.      This Court has federal question jurisdiction.

       6.      This Court has personal and subject matter jurisdiction over the Defendant, and

the venue is proper in this Court. A true and correct copy of Plaintiff’s Charge of Discrimination

is attached hereto as Exhibit “A,” and a true and accurate copy of the EEOC’s (1) Revocation of

Notice of Right to Sue and “Corrected” Dismissal and Notice of Rights is attached hereto as

Exhibit “B.”

                               STATEMENT OF THE FACTS

       7.      At all relevant times, the Defendant, owned and operated the distribution center

located in Crystal Springs, MS. Plaintiff was hired by Defendant on April 27, 2018. Kirk

Shands worked as an operation manager at the same location.

       8.      On August 4, 2019, Shands started making inappropriate sexual advances toward

the Plaintiff. Shands physically approached the Plaintiff on several occasions, violating her

personal space to flirt. Shands made lewd and sexual comments toward the Plaintiff, such as “ I

will break you in” and “I’m going to get you.” Plaintiff’s co-worker Octavia Martin witnessed

the above interactions. Shands aggressively asked the Plaintiff for her contact number several

times; out of fear, Plaintiff gave Shands a fake number so he would leave her alone. Shands

continuously asked Plaintiff to come to his house and also demanded to see her breasts at work

during work hours.

       9.      The Plaintiff reported it to a manager named, Patrina, who reported it to general

manager Patrina Michelle Keys. However, nothing was done to stop Shands’ advances. For
       Case 3:20-cv-00372-CWR-FKB Document 1 Filed 06/01/20 Page 3 of 4




weeks continued to make sexual advances towards the Plaintiff. The Defendants still did

nothing. Plaintiff immediately sought counseling and therapy to cope with the constant

unwanted sexual advances from Shands and the stress of her job being jeopardized.

       10.     After the Plaintiff rebuffed Shands’ numerous advances, Shands retaliated by

giving extra workloads to the Plaintiff. Shands also took away preferred job assignments and

assigned her tougher, less desirable job assignments. Shands also made the Plaintiff’s managers

cut her hours. Plaintiff was forced to work in the same department of her harasser until on or

about January 24, 2020, when Plaintiff was finally moved to another department.

                                       CAUSES OF ACTION

             COUNT I - VIOLATION OF TITLE VII - SEXUAL HARASSMENT

       11.     Plaintiff incorporates the above paragraphs 1 through 11 as though expressly set

forth herein and alleges as follows:

       12.     The actions of Spann acting as an employee of the Defendant, coupled with the

Defendant’s unwillingness to protect her, constitute unlawful sexual harassment and hostile work

environment.

       13.     The acts of the Defendants constitute a willful and intentional violation of Title

VII of the Civil Rights Act of 1964, as amended, and entitle Plaintiff to the recovery of damages.

               COUNT II – VIOLATIONS OF TITLE VII – RETALIATION

       14.     Plaintiff re-alleges and incorporates all averments set forth through Paragraphs 1

through 14 above as though expressly set forth herein.

       15.     Defendant Walmart Inc., Inc. has violated Title VII of the Civil Rights Act of

1964 by retaliating against Plaintiff for reporting to her supervisors the sexual advances of

Shands.
       Case 3:20-cv-00372-CWR-FKB Document 1 Filed 06/01/20 Page 4 of 4




       16.     As a result of the Defendant’s said retaliation, the Plaintiff suffered damages,

including, but not limited to, compensatory damages, loss of reputation, humiliation,

embarrassment, emotional pain and suffering, inconvenience, and mental anguish.

                                     PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that upon

hearing of this matter by a jury, the Plaintiff is granted the following relief in an amount to be

determined by the jury:

       1.      Lost wages;

       2.      Back pay;

       3.      Compensatory damages;

       4.      Punitive damages;

       5.      Attorney’s fees;

       6.      Costs and expenses; and

       7.      Any other relief to which she may be appropriately entitled.

                                                      Respectfully submitted,

                                                      JOHNNECIA JOHNSON

                                                       /s/ Catouche J.L. Body_____
                                                      Catouche J.L. Body MSB# 99526
THE BODY LAW FIRM, PLLC
Post Office Box 13007
Jackson, MS 39236
601-882-8888
attybody@bodylawfirm.com

OF COUNSEL:

Kimberly S. Sweeney, MSB #104071
Law Office of Kimberly S. Sweeney, PLLC
Post Offcie Box 221
Ridgeland, MS 39158
